.|>u.)t\.>

\000\]0'\!/1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Sean Ferry (SBN 310347)
sferry@rasilaw.corn

ROBERTSON, ANSCHUTZ & SCHNEID
7676 Hazard Center Drive, Suite 500

San Diego, CA 92108

Telephone: (561) 241-6901 Ext. 2036

Attorneys for Creditor

HSBC Bank USA, National Association, as
Indenture Trustee for People's Choice Home Loan
Securities Trust Series 2005-3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
Case No. 18-52601

In re
Chapter l3
Michael Haroutun Miroyan,
OBJECTION TO CONFIRMATION OF
Debtor. DEBTOR’S CHAPTER 13 PLAN OF
REORGANIZATION
SUBJECT PROPERTY:

 

62-2280 Kanehoa St. #l
Kamuela, Hawaii 96743

 

 

CONFIRMATION HEARING:

DATE: January 25, 2019

TIME: 9:55 AM

PLACE: San Jose Courtroom 3020 -
Hammond

CTRM: 3020

JUDGE: M. Elaine Hammond

 

HSBC Bank USA, National Association, as Indenture Trustee for People's Choice Home
Loan Securities Trust Series 2005-3, by and through its authorized loan servicing agent, OcWen
Loan Servicing, LLC (collectively the “M”), secured creditor of the above-entitled debtor,
Michael Haroutun Miroyan (“M”), hereby objects to confirmation of the Chapter 13 Plan filed

by the Debtor in the above-referenced matter. The basis of the objection is stated below: l

 

1 This objection shall not constitute a waiver of the Within party’s right to receive service pursuant to Fed. R. Civ. P.
4, made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding Robertson, Anschutz, & Schneid’s
participation in this proceeding. Moreover, the Within party does not authorize Robertson, Ansehutz, & Schneid, either
expressly or impliedly through Robertson, Anschutz, & Schneid’s participation in this proceeding, to act as its agent
for purposes of service under Fed. R. Bankr. P. 7004.

CASE NO. 18-52601
_ 1 _
OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN 0F REORGNAIZATION

 

.|>o.)t\.>

\000\]0'\!/1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

I. STATEMENT oF FACTS2

On or about April 25, 2005, Debtor executed a promissory note in the original principal
sum of $747,000.00 (the “M”) which was made payable to People’s Choice Home Loan, Inc.,
a Wyoming Corporation (“LLder”). The Note was and remains secured by a recorded deed of
trust (the “Deed of Trust”) encumbering the real property located at 62-2280 Kanehoa St. #1,
Kamuela, Hawaii 96743 (the “Subject Property”). Subsequently, Lender’s beneficial interest
under the Deed of Trust was transferred to Creditor.

On November 26, 2018, Debtor filed the instant Chapter 13 bankruptcy petition in the
United States Bankruptcy Court for the Northem District of Califomia - San Jose Division, and
was assigned case number 18-52601.

On December 10, 2018, Debtor filed his Chapter 13 Plan (“M”) which provides for
Creditor’s claim in Class 7. The Plan proposes to cure Secured Creditors claim through sale of the
real property. However, the plan fails to mention the duration of the pending property sale. Secured
creditor objects to any plan that proposes to sale the real property and fails to acknowledge the
duration of the pendency of the sale.

II. ARGUMENT

A. DEBTOR’S CHAPTER 13 PLAN CANNOT BE CONFIRMED BECAUSE IT DOES
NOT PROMPTLY CURE CREDITOR’S PRE-PETITION ARREARS AS
REQUIRED BY 11 U.S.C. §1322(b)(5)

Section l325(a)(1) requires that “the plan complies with the provisions of this chapter and
with the other applicable provisions of this title.” ll U.S.C. § 1325(a)(l). Section l322(b)(5)
requires that all chapter 13 plans must provide for the “curing of any default within a reasonable
time and maintenance of payments while the case is pending on any unsecured claim or secured
claim on which the last payment is due after the date on which the final payment under the plan is
due.” Further, section 1322(b)(2) prohibits debtors from modifying the rights of secured creditor

whose security interest is secured solely by the debtor’s principal residence.

 

2Pursuant to Rules 201(b) and 201(d) of the Federal Rules of Evidence, which are made applicable to this proceeding
by Rule 9017 of Federal Rules of Bankruptcy Procedure, Creditor requests that the Court take judicial notice of the
sworn bankruptcy schedules and other relevant documents filed in the instant case.

CASE NO. 18-52601
_ 2 _
OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN OF REORGNAIZATION

 

.|>o.)t\.>

\000\]0'\!/1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

In the present case, the maj or deficiency with Debtor’s Plan is doesn’t propose to cure any
arrears. Creditor anticipates3 that its claim will reflect pre-petition arrears in the amount of
$1,013,211.49. Accordingly, Debtor’s Plan fails to meet the requirements of section l325(a)(l)
because it does not provide to promptly cure the M outstanding balance of Creditor’s arrearage
claim as required by section l322(b)(5). Based upon the foregoing, the Court should deny
confirmation of the Debtor’s Plan. In the altemative, the Court should confirm the Plan with a
provision stating the Debtor must cure Creditor’s entire pre-petition arrears, estimated in the
amount of $1,013,211.49, in equal monthly payments over a period of time not to exceed (60)
months. We would request that the Debtor modify the plan to provide for a timeframe in which
Debtor expects to sell the Subject Property. Creditor does not oppose the sale of the Subject
Property if Creditor’s claim is to be paid in full. However, Debtor should not be able to live in the
property without paying their mortgage.

WHEREFORE, Creditor respectfully requests:

1. That the Court deny confirmation of the Debtor’s Plan;
2. For such other and further relief as this court deems just and proper
Respectfully submitted,

ROBERTSON, ANSCHUTZ & SCHNEID, P.L.

Dated: 12/19/2018 /s/ Sean Ferry (SBN 310347)
SEAN FERRY
Attomeys for HSBC Bank USA, National
Association, as Indenture Trustee for People's
Choice Home Loan Securities Trust Series 2005-3

 

3 The deadline for filing a proof of claim is January 23, 2019.

CASE NO. 18-52601
_ 3 _
OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN 0F REORGNAIZATION

 

.|>o.)t\>

\000\]0'\!/1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Sean Ferry (SBN 310347)
sferry@rasflaw.com

ROBERTSON, ANSCHUTZ & SCHNEID
7676 Hazard Center Drive, Suite 500

San Diego, CA 92108

Telephone: (561) 241-6901 Ext. 2036

Attomeys for Creditor
HSBC Bank USA, National Association, as

Indenture Trustee for People's Choice Home Loan
Securities Trust Series 2005-3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA _ SAN JOSE DIVISION

Case No. 18-52601

In re
Chapter 13
Michael Haroutun Miroyan,
CERTIFICATE OF SERVICE
Debtor.
SUBJECT PROPERTY:

 

62-2280 Kanehoa St. #1
Kamuela, Hawaii 96743

 

CONFIRMATION HEARING:

DATE:January 25, 2019

TIME: 9:55 AM

PLACE: San Jose Courtroom 3020 -
Hammond

CTRM: 3020

JUDGE: M. Elaine Hammond

 

 

 

 

I, Sean C. Ferry, hereby declare as follows:

I am an active member of the State Bar of Califomia and I am not a party to the above-
captioned case; my business address is 7676 Hazard Center Drive, Suite 5 00, San Diego, CA 92108.
On December 19, 2018, I caused copies of the following document(s) to be served:

l. Objection to Conf`irmation of Plan

in the following manner on the parties listed below:

0 BY FIRST CLASS MAIL: Pursuant to Federal Rule of Bankruptcy Procedure 7004(b), I
enclosed said document(s) in a sealed envelope addressed to the persons at the
address(es) listed below, placed first class postage fully prepaid thereon, and deposited
said envelope in a United States mailbox.

 

.|>o.)t\>

\000\]0'\!/1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DEBTOR

Michael Haroutun Miroyan
PO Box 3 181

Saratoga, CA 95070-1181

DEBTOR’S COUNSEL
Eddy Hsu

Law Office of Eddy Hsu
1900 S Norfolk St. #3 50
San Mateo, CA 94403

BY ELECTROIC SERVICE (ECF):

TRUSTEE
Devin Derham-Burk

W
Office of the U.S. Trustee/SJ

I declare under penalty of perjury under the laws of the United States of America that the

forgoing is true and correct.

Executed on this 19th day of December, 2018 at San Diego, Califomia.

/s/ Sean C. Fer_ry
Sean C. Ferry

 

